DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 12/28/2021. Claims 1-13 are pending in the application. 

Claim Analysis
2.	Summary of Claim 1:
A compound of formula


    PNG
    media_image1.png
    92
    221
    media_image1.png
    Greyscale


In the form of any one of its stereoisomers, regioisomers, or mixtures thereof.

 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Coulomb, et al. (WO 2017/009175 A1).
The disclosure of Coulomb et al. is adequately set forth on pages 3-4 of the Office Action dated 9/28/2021 and is incorporated herein by reference.

	Regarding claims 1 and 2, Coulomb et al. teach a compound having the general formula:

    PNG
    media_image2.png
    340
    811
    media_image2.png
    Greyscale


 wherein n is 1, and R1, R2 and R3 represent hydrogen (p. 3 line 10), and further teach in a preferred embodiment (Table 1) the compound:


    PNG
    media_image3.png
    172
    754
    media_image3.png
    Greyscale


	The difference between the present claim and the disclosure of Coulomb et al. is the requirement of one double bond inside the cyclohexyl ring instead of three double bonds in the ring. 
Although the reference fails to incorporate one double bond in the ring, the similarity between the chemical structures having one double bond and three double bonds are sufficiently close enough that it would have been obvious to one of ordinary skill in the art at the time the invention was made to prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP §2144.09). The case law has also states that “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 
	Regarding claims 3-4 and 10-11, Coulomb et al. teach a method of using the compound as a perfuming ingredient and the method to confer, enhance, improve or modify the odor notes of a perfuming composition or of a perfumed article (p. 5 line 12).
	Regarding claims 5 and 12, Coulomb et al. teach a perfuming composition comprising the compound as set forth above and further comprising a perfuming base or carrier (claim 8).
	Regarding claims 6-9 and 13, Coulomb et al. teach a perfuming consumer product wherein the consumer product is a perfume, among others (claims 9 and 10).

Response to Arguments
6.	 Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.  
Regarding the rejections over Coulomb et al., Applicant states that “a compound of formula (I) presents a floral, Lily of the valley and lilac odor, and imparts to a perfuming composition a floral-green, rose and ozonic note which is particularly appreciated. Coulomb does not mention a rose or ozonic note, and the compounds of Coulomb specifically lack the green note.” In response, attention is drawn to instant claim 1, wherein the claim is drawn to a compound, and there is no requirement for the compound to possess any particular odor. As such, the arguments are not commensurate in scope with the claim language. For these reasons, Applicant's arguments are not persuasive.

Conclusion
7. 	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763